Citation Nr: 1516828	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-27 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hidradenitis suppurativa axillary.  

3.  Entitlement to service connection for lichen simplex chronicus.

4.  Entitlement to an initial disability rating greater than 50 percent for service-connected panic disorder with agoraphobia.

5.  Entitlement to an initial disability rating greater than 30 percent for service-connected bilateral pes planus with degenerative arthritis.

6.  Entitlement to an initial disability rating greater than 10 percent for service-connected hypothyroidism.

7.  Entitlement to an initial disability rating greater than 10 percent for service-connected right shoulder impingement syndrome.

8.  Entitlement to an initial disability rating greater than 10 percent for service-connected right knee strain.  

9.  Entitlement to an initial disability rating greater than 10 percent for service-connected right hip degenerative joint disease.

10.  Entitlement to an initial disability rating greater than 10 percent for service-connected left hip degenerative joint disease.

11.  Entitlement to an initial disability rating greater than 10 percent for service-connected left knee degenerative joint disease.

12.  Entitlement to an initial disability rating greater than 10 percent for service-connected lumbar degenerative joint and disc disease.

13.  Entitlement to an initial compensable disability rating for service-connected right ankle strain.

14.  Entitlement to an initial compensable disability rating for service-connected left ankle strain.

15.  Entitlement to an initial compensable disability rating for service-connected hypogonadism with erectile dysfunction.

16.  Entitlement to an initial compensable disability rating for service-connected bilateral shin splints.

17.  Entitlement to an initial compensable disability rating for service-connected acne with pseudofolliculitis barbae.  

18.  Entitlement to an initial compensable disability rating for service-connected status post bilateral gynecomastia, with residual scars.


19.  Entitlement to an initial compensable disability rating for service-connected left testicular tunica cysts.

20.  Entitlement to an initial compensable disability rating for service-connected allergic rhinitis.

21.  Entitlement to an effective date earlier than May 17, 2012, for the assignment of a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and K.N.


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to September 1994 and April 1998 to October 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  Jurisdiction of this matter is currently with the RO located in Denver, Colorado.  

In March 2014, the Veteran testified at a video conference hearing over which the 
undersigned presided.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

During the pendency of this appeal, by rating action dated in June 2013, service connection was granted for lumbar spine degenerative joint and disc disease, right and left hip and ankle disabilities, a left knee disability, and hypogonadism with erectile dysfunction.  In correspondence dated in March 2014, the Veteran expressed disagreement assigned initial disability ratings.  Also, in February 2014, the RO awarded a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis, effective as of May 17, 2012.  In January 2015, the Veteran's representative expressed disagreement with the effective date of the separate disability rating.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, as will be discussed below, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of entitlement to service connection for spinal stenosis and tinnitus have been raised by the record in a March 2014 correspondence filed by the Veteran's representative and during the Veteran's March 2014 Board hearing, respectively, but have not yet been adjudicated by the agency of original jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2014)

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issues of service connection for bilateral hearing loss, hidradenitis suppurativa axillary, and lichen simplex chronicus; increased disability ratings for hypothyroidism, right shoulder impingement syndrome, right knee strain, right and left hip degenerative joint disease, left knee degenerative joint disease, lumbar degenerative joint and disc disease, right and left  ankle strain, hypogonadism with erectile dysfunction, bilateral shin splints, left testicular tunica cysts, acne with pseudofolliculitis barbae, and status post bilateral gynecomastia with residual scars; and an earlier effective date for a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In March 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative filed a written statement withdrawing his appeal as to the issues of entitlement to increased initial disability ratings for the service-connected bilateral pes planus with degenerative arthritis; panic disorder with agoraphobia; and allergic rhinitis.

2.  The Veteran's hypothyroidism has been manifested by constipation, fatigability and mental sluggishness.




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating greater than 50 percent for service-connected panic disorder with agoraphobia are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating greater than 30 percent for service-connected bilateral pes planus with degenerative arthritis are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial compensable disability rating for service-connected allergic rhinitis are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for an initial 30 percent disability rating for hypothyroidism have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118a, Diagnostic Code 7903 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, in March 2014, the Veteran's representative submitted a written request to withdraw his appeal as to the issues of entitlement to increased disability ratings for the service-connected bilateral pes planus with degenerative arthritis, panic disorder with agoraphobia, and allergic rhinitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result for the Veteran, or be of assistance to this inquiry. 

In the decision below, the Board grants an initial 30 percent disability rating for the service-connected hypothyroidism.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased Disability Rating for Hypothyroidism

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the 
Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2014).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected hypothyroidism has been assigned an initial 10 percent disability rating, effective as of November 1, 2010.  Hypothyroidism is rated under Diagnostic Code 7903 which provides that a 10 percent disability rating is warranted when manifested by fatigability, or when continuous medication is required for control.  A 30 percent disability rating is warranted when manifested by fatigability, constipation, and mental sluggishness.  A 60 percent disability rating is warranted for muscular weakness, mental disturbance, and weight gain; and a 100 percent disability rating is warranted when manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute) and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

The Veteran underwent a pre-discharge VA examination in July 2010 wherein he reported persistent fatigue and weight gain.  He denied mental sluggishness or constipation.

A VA examination report dated in May 2013 shows that the Veteran was found to have constipation due his hypothyroidism.

During the March 2014 hearing, the Veteran testified that he experienced fatigue, constipation, and mental sluggishness for many years.  He added that his symptoms had been manifested since 2001.  He indicated that he would be treated for his symptoms with various medications.  He denied muscle weakness or cardiovascular issues, but added that he did experience weight gain and cold and heat intolerance.

In light of the findings of the May 2013 VA examination, coupled with the 
Veteran's March 2014 testimony, the Board finds that his hypothyroidism most closely approximates the criteria for an initial 30 percent disability rating under Diagnostic Code 7903.  The evidence of record suggests that his disability has been manifested by persistent fatigue, weight gain, constipation, and mental sluggishness over the entire course of the period on appeal.  However, he is not entitled to a disability rating greater than 30 percent n that the Veteran has denied muscular weakness and cardiovascular involvement.  

The Board has also considered all potentially applicable diagnostic codes, and finds no basis upon which to assign a disability rating excess of the rating assigned herein.  See Schafrath, 1 Vet. App. at 593.

As noted above, this is an initial disability rating case, and consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  However, there appears to be no identifiable period of time since the effective date of service connection, during which the Veteran's disability warranted a disability rating higher than 30 percent.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's hypothyroidism does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining 
whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's hypothyroidism is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the hypothyroidism has been awarded an increased disability rating of 30 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

The appeal as to the issue of an initial disability rating greater than 50 percent for service-connected panic disorder with agoraphobia is dismissed.

The appeal as to the issue of an initial disability rating greater than 30 percent for service-connected bilateral pes planus with degenerative arthritis is dismissed.

The appeal as to the issue of an initial compensable disability rating for service-connected allergic rhinitis is dismissed.

An initial rating of 30 percent disability rating for service-connected 
hypothyroidism is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for bilateral hearing loss, hidradenitis suppurativa axillary, and lichen simplex chronicus; increased disability ratings for hypothyroidism, right shoulder impingement syndrome, right knee strain, right and left hip degenerative joint disease, left knee degenerative joint disease, lumbar degenerative joint and disc disease, right and left ankle strain, hypogonadism with erectile dysfunction, left testicular tunica cysts, bilateral shin splints, acne with pseudofolliculitis barbae, and status post bilateral gynecomastia with residual scars; and an earlier effective date for a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Low Back, Right and Left Hip and Ankle, Left Knee, Hypogonadism 
with Erectile Dysfunction, and Narcolepsy with Cataplexy and Sleep Paralysis

As indicated above, during the pendency of this appeal, by rating action dated in June 2013, service connection was granted for lumbar spine degenerative joint and disc disease, right and left hip and ankle disabilities, a left knee disability, and hypogonadism with erectile dysfunction.  In correspondence dated in March 2014, the Veteran expressed disagreement assigned initial disability ratings.  Also, in February 2014, the RO awarded a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis, effective as of May 17, 2012.  In January 2015, the Veteran's representative expressed disagreement with the effective date of the separate disability rating.  A Statement of the Case has not been provided as to these issues following receipt of the notice of disagreement, and therefore, as will be discussed below, a remand is required.  See Manlincon, 12 Vet. App. at 238.  The issues should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Bilateral Hearing Loss

During the March 2014 Board hearing, the Veteran testified that he has experienced progressively increasing hearing loss that was first manifested during his period of active service.  He also reported that he had been scheduled for a VA audiology examination, but could not attend and had difficulty getting it rescheduled.  In light of the Veteran's testimony as to the onset and continuity of symptoms since service, the Board will remand this issue for an appropriate examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Hidradenitis Suppurativa Axillary, Lichen 
Simplex Chronicus, and Acne with Pseudofolliculitis Barbae

During the March 2014 Board hearing, the Veteran testified that he has flare ups of hydradenitis suppurativa axillary that would wax and wane.  He also stated that this disability was due to replacement testosterone that he would take for his service-connected hypogonadism with erectile dysfunction.  Inasmuch as his prior skin examinations did not occur during one of his flare up periods, a new examination needs to be held during an active phase.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the claim concerning lichen simplex chronicus, there appear to be outstanding dermatology treatment records from Dr. K. at the United States Air Force Academy.  If any records are obtained that document a lichen simplex chronicus disability, a new examination should be obtained, inasmuch as a June 2013 medical opinion found that the Veteran had no actual history of the disability, and that any prior incidents were actually rosacea or eczema.

As the Veteran's prior dermatology examinations have only diagnosed acne, the claim for an initial compensable disability rating for acne with pseudofolliculitis barbae is inextricably intertwined with these two service connection issues.  Therefore, the issue must be deferred until precise nature of the asserted disabilities is determined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Right Shoulder, Right Knee, Shin Splints, 
Gynecomastia with Residual Scars, and Left Testicular Tunica Cysts

During the March 2014 Board hearing, the Veteran testified that his right shoulder, right knee, and shin splint disabilities had increased in severity.  He also testified that the residual gynecomastia scar had changed in nature since his last examination, and that he had a loss of sensation in his nipples.  He further indicated that the left testicular tunica cysts had never been physically examined.  When a claimant alleges that a  service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, a new examination is necessary to determine the current level of each disability.

Additional Development

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his asserted disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall issue a Statement of the Case as to the issues of increased initial disability ratings for the service-connected right and left hip and ankle disabilities, left knee disability, and hypogonadism with erectile dysfunction; and an earlier effective date for a separate 20 percent disability rating for narcolepsy with cataplexy and sleep paralysis.  See Manlincon, supra.  

If the decisions remain adverse to the Veteran, the Veteran and his representative shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claims to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA as well as the information supplied in the form letter.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:
(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service.

In offering this impression, the examiner must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.

Regarding the basis for the opinion, the examiner must comment on the likelihood that any asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA dermatology examination by an appropriate physician so as to determine the precise nature and etiology of his asserted hidradenitis suppurativa axillary and lichen simplex chronicus.  An assessment of the severity of the service-connected acne with pseudofollicular barbae shall also be undertaken.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

If possible, the requested examination should occur during an active stage of the Veteran's asserted hidradenitis suppurativa axillary.

Following examination of the Veteran, the examiner is requested to address the following:

(i) If records documenting a lichen simplex chronicus disability were obtained, state whether it is at least as likely as not that any lichen simplex chronicus of the Veteran was incurred during his service.

(ii)  Determine whether the Veteran has or had a hidradenitis suppurativa axillary disability since he separated from service.  

(iii)  State whether it is at least as likely as that any hidradenitis suppurativa axillary of the Veteran was incurred during his service.  

If not, the examiner should indicate whether it is at least as likely as not that hidradenitis suppurativa axillary was either (a) caused by or (b) is aggravated by his service-connected hypogonadism.  If aggravated, the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation should be identified to the extent possible.  

(iv)  Determine the current level of severity of all skin disabilities deemed related to service, to include the service-connected acne with pseudofollicular barbae.  

This shall specifically include an assessment of the percentage of the entire body and exposed area affected, the frequency and type of any medications required, scarring, and any limitation of function, to include based on pain. 

The examiner shall also comment on the impact the Veteran's service-connected pseudofolliculitis barbae has on his daily life and employability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.  

The absence of evidence of treatment for hidradenitis suppurativa axillary and lichen simplex chronicus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rational for each opinion given is required.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA orthopedic examination by an appropriate physician so as to determine the precise nature and severity of his service-connected right shoulder, right knee, and shin splint disabilities.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

The examiner must conduct range of motion studies measured in degrees for each of the right shoulder, right knee, and shins, with normal ranges of motion specified.

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the joint is used repeatedly over time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.

With specific regard to the right shoulder, the examiner should also note whether there is any limitation of motion of the right arm, specifically reporting whether such motion stops: (1) at the shoulder level, (2) midway between the side and the shoulder level, or (3) 25 degrees from the side. 

The examiner should note whether the Veteran has ankylosis of the scapulohumeral articulation (i.e., where the scapula and humerus move as one piece). In this regard, the examiner must indicate whether the Veteran has: (1) favorable ankylosis with abduction limited to 60 degrees (i.e., he can reach his mouth and head); (2) intermediate ankylosis between favorable and unfavorable ankylosis; or (3) unfavorable ankylosis with abduction limited to 25 degrees from the side.

The examiner must specify whether there is any instability in any affected joint and, if so, the severity thereof (e.g., slight, moderate or severe); and whether there are episodes of locking.

The examiner must identify any manifestations of residual scars associated with any affected joint.  In addition to scarring, any muscle and/or neurological impairment constituting a distinct disability capable of being separately rated must be identified.

The examiner is also asked to comment on the impact of the claimed increase in severity of the disabilities, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The agency of original jurisdiction shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


